EXHIBIT 10.1




GLOBALPAYNET HOLDINGS INC.

STOCK OPTION AGREEMENT




1.

Grant of Option. GlobalPayNet Holdings Inc. (the “Company”) hereby grants to
Alain Ghiai (“Participant”) an option (this “Option”) to purchase 200,000,000
(two hundred million) shares of the Company’s common stock (the “Total Option
Shares”) at an exercise price per share of US$2.00 (two dollars and zero cent)
 (the “Exercise Price”), subject to all of the terms and conditions of this
Agreement.  




2.

Vesting; Exercise Period.




a.

Vesting. This Option shall be exercisable in its entirety beginning on January
17, 2010. This Option shall cease to vest upon Participant’s Termination and
Participant shall in no event be entitled under this Option to purchase a number
of shares of the Company’s Common Stock greater than the Total Option Shares.




b.

Expiration. This Option shall expire on January 17, 2060 and must be exercised,
if at all, on or before the earlier of the Expiration Date or the date on which
this Option is earlier terminated in accordance with the provisions of Section
3.




3.

Termination.




a.

Termination for Any Reason Except Death, Disability or Cause. If Participant is
Terminated for any reason except Participant’s death, Disability or for Cause,
then this Option, to the extent (and only to the extent) that it is vested may
be exercised by the Participant no later than three (3) months after the
Termination Date, but in any event no later than the Expiration Date.




b.

Termination Because of Death or Disability. If Participant is Terminated because
of death or Disability of Participant (or the Participant dies within three (3)
months after Termination other than for Cause or because of Disability), then
this Option, to the extent that it is vested on the Termination Date, may be
exercised by Participant (or Participant’s legal representative or authorized
assignee) no later than twelve (12) months after the Termination Date, but in
any event no later than the Expiration Date.




c.

Termination for Cause. If Participant is Terminated for Cause, this Option will
expire on the Participant’s Termination Date.




d.

No Obligation to Employ. Nothing in this Agreement shall confer on Participant
any right to continue in the employ of, or other relationship with, the Company
or any Parent or Subsidiary of the Company, or limit in any way the right of the
Company or any Parent or Subsidiary of the Company to terminate Participant’s
employment or other relationship at any time, with or without cause.




4.

Manner of Exercise.




a.

Stock Option Exercise Agreement. To exercise this Option, Participant (or any
assignee of Participant permitted under this Option, or in the case of exercise
after Participant’s death, Participant’s executor, administrator, heir or
legatee, as the case may be) must deliver to the Company an executed Stock
Option exercise agreement in the form attached hereto as Exhibit A, or in such
other form as may be approved by the Company from time to time (the “Exercise
Agreement”), which shall set forth, inter alia, Participant’s election to
exercise this Option, the number of Shares being purchased, any restrictions
imposed on the Shares and any representations, warranties and agreements
regarding Participant’s investment intent and access to information as may be
required by the Company to comply with applicable securities laws. If someone
other than Participant exercises this Option, then such person must submit
documentation reasonably acceptable to the Company that such person has the
right to exercise this Option.








--------------------------------------------------------------------------------

b.

Limitations on Exercise. This Option may not be exercised unless such exercise
is in compliance with all applicable federal and state securities laws, as they
are in effect on the date of exercise. This Option may not be exercised as to
fewer than 100 Shares unless it is exercised as to all Shares as to which this
Option is then exercisable.




c.

Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the Shares being purchased in cash (by check), or where
permitted by law:

i.

by cancellation of indebtedness of the Company to the Participant;

ii.

by waiver of compensation due or accrued to Participant for services rendered;

iii.

provided that a public market for the Company's stock exists: (1) through a
“same day sale” commitment from Participant and a broker-dealer that is a member
of the National Association of Securities Dealers (an “NASD Dealer”) whereby
Participant irrevocably elects to exercise this Option and to sell a portion of
the Shares so purchased to pay for the Exercise Price and whereby the NASD
Dealer irrevocably commits upon receipt of such Shares to forward the exercise
price directly to the Company; or (2) through a “margin” commitment from
Participant and an NASD Dealer whereby Participant irrevocably elects to
exercise this Option and to pledge the Shares so purchased to the NASD Dealer in
a margin account as security for a loan from the NASD Dealer in the amount of
the Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt
of such Shares to forward the Exercise Price directly to the Company; or

iv.

by any combination of the foregoing.




d.

Tax Withholding. Prior to the issuance of the Shares upon exercise of this
Option, Participant must pay or provide for any applicable federal or state
withholding obligations of the Company. If the Board of Directors permits, and
subject to compliance with all applicable laws and regulations, Participant may
provide for payment of withholding taxes upon exercise of this Option by
requesting that the Company withhold from the Shares to be issued that number of
Shares with a Fair Market Value equal to the minimum amount of taxes required to
be withheld. In such case, the Company shall only issue the net number of Shares
to the Participant by deducting the Shares withheld from the Shares issuable
upon exercise.




e.

Issuance of Shares. Provided that the Exercise Agreement and payment are in form
and substance satisfactory to counsel for the Company, the Company shall issue
the Shares registered in the name of Participant, Participant’s authorized
assignee, or Participant’s legal representative, and shall deliver certificates
representing the Shares with the appropriate legends affixed thereto.




5.

Compliance with Laws and Regulations. The exercise of this Option and the
issuance and allotment of Shares shall be subject to compliance by the Company
and Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s Shares may be listed at the time of such issuance or allotment.
Participant understands that the Company is under no obligation to register or
qualify the Shares with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.




6.

Nontransferability of Option. This Option may not be transferred in any manner
other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of Participant only by Participant. The terms of
this Option shall be binding upon the executors, administrators, successors and
assigns of Participant.




7.

Tax Consequences. PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE
OPTION OR DISPOSING OF THE SHARES.




8.

Privileges of Share Ownership. Participant shall not have any of the rights of a
shareholder with respect to any Shares until Participant exercises this Option
and pays the Exercise Price.








--------------------------------------------------------------------------------

9.

Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior understandings and agreements with respect to such
subject matter.




10.

Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.




11.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada.




12.

Acceptance. Participant has read and understands the terms and provisions
thereof, and accepts this Option subject to all the terms and conditions of this
Agreement. Participant acknowledges that there may be adverse tax consequences
upon exercise of this Option or disposition of the Shares and that the Company
has advised Participant to consult a tax advisor prior to such exercise or
disposition.




13.

Definitions.  As used in this Agreement, the following terms have the following
meanings:  




a.

“Cause” means (a) the commission of an act of theft, embezzlement, fraud,
dishonesty, (b) a breach of fiduciary duty to the Company or a Parent or
Subsidiary of the Company or (c) a failure to materially perform the customary
duties of the employee’s employment.

b.

“Code” means the Internal Revenue Code of 1986, as amended.

c.

“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.

d.

“Termination” or “Terminated” means that the Participant has for any reason
ceased to provide services as an employee, officer or director to the Company or
a Parent or Subsidiary of the Company. An employee will not be deemed to have
ceased to provide services in the case of (i) sick leave, (ii) military leave,
or (iii) any other leave of absence approved by the Board of Directors,
provided, that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute or unless provided otherwise pursuant to formal policy adopted from time
to time by the Company and issued and promulgated to employees in writing. In
the case of any employee on an approved leave of absence, the Board of Directors
may make such provisions respecting suspension of vesting of the Option while on
leave from the employ of the Company or a Subsidiary as it may deem appropriate,
except that in no event may the Option be exercised after the expiration of the
term set forth in this Agreement. The Board of Directors will have sole
discretion to determine whether a Participant has ceased to provide services and
the effective date on which the Participant ceased to provide services (the
“Termination Date”).




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Participant has executed
this Agreement in duplicate as of the Date of Grant.




GLOBALPAYNET HOLDINGS, INC.

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

By:

/s/Alain Ghiai

 

/s/Alain Ghiai

 

Name:

Alain Ghiai

 

Alain Ghiai

 

Title:

Chairman

 

Chairman

 







 











--------------------------------------------------------------------------------

Exhibit A




GLOBALPAYNET HOLDINGS, INC.

STOCK OPTION EXERCISE AGREEMENT




I hereby elect to purchase the number of Shares of common stock  of GlobalPayNet
Holdings, Inc. (the “Company”) as set forth below:




Participant (and/or assignee):

Exact Name of Title to Shares:

Address:  

Number of Shares Purchased:

Purchase Price per Share:

Aggregate Purchase Price:




1. Delivery of Purchase Price. Participant (and/or assignee) hereby delivers to
the Company the Aggregate Purchase Price, as follows (check as applicable and
complete):




[  ] in cash (by check) in the amount of $___________, receipt of which is
acknowledged by the Company;




[  ] by cancellation of indebtedness of the Company to Participant in the amount
of $_______________;




[  ] by the waiver hereby of compensation due or accrued to Participant for
services rendered in the amount of $_______________ ;




[  ] through a “same-day-sale” commitment, delivered herewith, from Participant
and the NASD Dealer named therein, in the amount of
$___________________________; or




[  ] through a “margin” commitment, delivered herewith from Participant and the
NASD Dealer named therein, in the amount of $________________________________.




2. Market Standoff Agreement. Participant (and/or assignee), if requested by the
Company and an underwriter of Shares of common stock (or other securities) of
the Company, agrees not to sell or otherwise transfer or dispose of any Shares
of common stock (or other securities) of the Company held by Participant (and/or
assignee) during the period requested by the managing underwriter following the
effective date of a registration statement of the Company filed under the
Securities Act, provided that all officers and directors of the Company are
required to enter into similar agreements. Such agreement shall be in writing in
a form satisfactory to the Company and such underwriter. The Company may impose
stop-transfer instructions with respect to the Shares of common stock (or other
securities) subject to the foregoing restriction until the end of such period.




3. Tax Consequences. PARTICIPANT UNDERSTANDS THAT PARTICIPANT (AND/OR ASSIGNEE)
MAY SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF PARTICIPANT'S (AND/OR
ASSIGNEE’S) PURCHASE OR DISPOSITION OF THE SHARES OF COMMON STOCK . PARTICIPANT
(AND/OR ASSIGNEE) REPRESENTS THAT PARTICIPANT (AND/OR ASSIGNEE) HAS CONSULTED
WITH ANY TAX CONSULTANT(S) PARTICIPANT (AND/OR ASSIGNEE) DEEMS ADVISABLE IN
CONNECTION WITH THE PURCHASE OR DISPOSITION OF THE SHARES AND THAT PARTICIPANT
(AND/OR ASSIGNEE) IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.







Date:

Signature of Participant (and/or assignee)

 

 






